833 F.2d 930
5 U.S.P.Q.2d 1080
POLAROID CORPORATION, Plaintiff-Appellee,v.EASTMAN KODAK COMPANY, Defendant-Appellant.
Appeal No. 86-604.
United States Court of Appeals,Federal Circuit.
Jan. 7, 1986.Unpublished Order Issued Jan. 7, 1986.Published Order Issued Dec. 2, 1987.*

Appealed from:  U.S. District Court for the District of Massachusetts;  Judge Zobel.
Francis T. Carr, Kenyon & Kenyon, New York City, argued for appellant.  With him on the brief were Kenneth E. Madsen, James Galbraith and Walter E. Hanley, Jr.
Herbert F. Schwartz, Fish & Neave, New York City, argued for appellee.  With him on the brief were Kenneth B. Herman, Edward F. Mullowney, Patricia A. Martone, Richard M. Barnes, Robert J. Goldman and Kevin J. Culligan.
Before MARKEY, Chief Judge, SMITH and NEWMAN, Circuit Judges.

ORDER

1
On October 11, 1985, the United States District Court for the District of Massachusetts granted Polaroid Corporation's request for injunctive relief and denied Eastman Kodak Company's (Kodak's) motion for a stay pending appeal.  641 F. Supp. 828, 228 U.S.P.Q. (BNA) 305, 342-44 (D.Mass.1985).  The injunction was to take effect on January 9, 1986.


2
On November 4, 1985, Kodak filed in this court a motion under Rule 8(a), Fed.R.App.P., seeking a stay of the injunction pending appeal.  After both parties filed briefs, this court ordered, on December 2, 1985, that the motion be heard and decided by the merits panel.


3
On January 6, 1986, Kodak filed an emergency motion in this court seeking a stay of the same injunction pending a decision on its November 4, 1985 motion.


4
Having fully considered all of the submissions and having carefully reviewed the well-considered reasons set forth in the district court's Memorandum, 641 F. Supp. 828, 228 USPQ at 342-44, this court finds no adequate basis for reaching a conclusion different from that of the district court with respect to the requested stay of the injunction.

Accordingly, it is ORDERED THAT:

5
(1) The motion for stay filed under Rule 8(a) is denied.


6
(2) The emergency motion for stay is denied as moot.



*
 Pursuant to a request to publish, this previously unpublished order is being published